Citation Nr: 0126353	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-06 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
amount of $23, 390.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had confirmed active service from November 1984 
to December 1992.  His DD Form 214 also reflects more than 
five months of active duty prior to November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Phoenix, Arizona, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Entitlement to DIC benefits was established by a June 
1994 rating decision; the appellant's monetary benefits began 
effective April 1, 1994.

2.  The appellant remarried in July 1997; evidence of this 
remarriage was first placed in the claims folder in March 
1999.  

3.  Evidence received subsequent to March 1999 indicates that 
beginning in August 1997, the appellant contacted the RO by 
either letter or telephone on at least seven occasions prior 
to March 1999 in order to inform the VA of the change in her 
marital status and to have her DIC benefits terminated.  

4.  An August 1999 Financial Status Report notes that the 
appellant's monthly family income exceeds their monthly 
expenses by only $18.08.  

5.  The VA is at fault in the creation of the debt, and 
recovery of the debt might result in undue economic hardship 
to the appellant and her family.  


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an 
overpayment of Dependency and Indemnity Compensation benefits 
in the amount of $23, 390.00 have been met.   38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, contends that she is 
entitled to a wavier of the recover of an overpayment of DIC 
benefits.  She notes that she contacted the VA on many 
occasions by both letter and telephone between her remarriage 
in 1997 and the retroactive termination of her benefits in 
1999 in order to state that she had remarried and was no 
longer entitled to benefits, but that the VA continued to pay 
her benefits by direct deposit.  The appellant contends she 
did everything that she could do to have her benefits 
terminated and was repeatedly promised that her problem would 
be addressed, so she eventually suspected that the problem 
had been addressed and that she must be entitled to the money 
she was receiving.  She argues that she is currently unable 
to repay the money without resulting in hardship on her and 
her family, and that as she was totally without fault in the 
creation of the debt, she does not believe that she should 
have to repay the debt.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  The VA also has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 
(2000) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
A review of the claims folder indicates that these duties 
have both been met.  Given the favorable nature of this 
decision, further elaboration as to what specific actions 
were taken to fulfill these duties is unnecessary.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Any 
"error" to the appellant resulting from this decision does 
not affect the merits of her claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt, and her inability to repay 
the debt.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991). 

A review of the record indicates that entitlement to DIC 
benefits was established in a June 1994 rating decision.  The 
appellant was informed of the monthly rate of her benefits in 
a July 1994 letter, which stated that her benefits were 
payable effective April 1, 1994.  She was also notified of 
her obligation to inform the VA if there was a change in her 
marital status.  

In March 1999, a letter was received from the appellant 
regarding her marital status.  She stated that she had 
remarried in July 1997, and that she should no longer be 
receiving DIC benefits.  She added that this was her fourth 
request to have her benefits ended.  The appellant inclosed a 
copy of her marriage license, which indicated that she had 
been married on July [redacted], 1997.  On the basis of this 
information, the RO acted in May 1999 to end the appellant's 
benefits effective retroactively from July 1, 1997.  The 
benefits paid from July 1997 until they were ended in May 
1999 have resulted in the current overpayment.  

The appellant submitted a request for waiver of the 
overpayment in August 1999, and included additional evidence 
in support of her claim.  The evidence included a copy of a 
letter from the appellant to the RO dated August 1997 in 
which she provided a copy of her marriage license, and added 
that her son should continue to receive benefits.  A copy of 
a January 1998 letter from the appellant to the RO noted that 
she had previously informed them of her marriage in August 
1997, and after adding that she had received a recent letter 
from the VA regarding her new monthly rates, she implied that 
these new rates did not appear to be correct.  The appellant 
stated that her son should continue to receive benefits, but 
that she should not.  A copy of a May 1998 letter from the 
appellant to the RO said that this was her third request to 
have her benefit problem straightened out.  A copy of the 
March 1999 letter on which the RO acted to end the 
appellant's benefits was also included.  In addition to the 
letters, the appellant submitted a copy of a phone log of 
conversations with the RO.  She noted that she had spoken to 
VA employees at the RO on four occasions between July 1998 
and May 1999 in attempts to have her benefits terminated.  
The appellant included the names of the employees with whom 
she had spoken, and a brief description of the contents of 
their conversation.  

A Financial Status Report was also received from the 
appellant in August 1999.  The total monthly net income for 
her and her spouse was $2,535.08, and their total monthly 
expenses were $2,517.00.  This resulted in a monthly income 
of $18.08 which could be applied to the appellant's debt.  

The RO denied the appellant's request for a waiver in 
November 1999.  They noted that there was no finding of 
fraud, misrepresentation, or bad faith on the part of the 
appellant.  However, the RO determined that it would not be 
against the principles equity and good conscience to require 
the appellant to repay her debt in the form of a monthly 
repayment plan.  This decision was confirmed in February 
2000.  

The appellant appeared at a hearing at the RO before the 
undersigned in August 2000.  She testified that she contacted 
the RO by letter shortly after she remarried to inform them 
that her marital status had changed.  When she continued to 
receive benefits, she argues that she continued to contact 
the RO both by letter and by telephone on many occasions over 
the next year and a half, but it was not until her fourth 
letter that her benefits were finally ended.  During this 
time, she said she was repeatedly promised that the problem 
would be addressed, so that when she subsequently received 
letters from the VA showing a change in the amount of her 
monthly payment, she assumed that this was the correct amount 
to which she was entitled and spent the money.  The appellant 
noted that as she received her benefits by direct deposit, it 
was impossible to refuse them.  She further noted that her 
benefits were commingled with those of her minor child to 
which he continued to be entitled, so that when the letters 
were received showing a change in the amount of her benefits, 
it was not readily apparent that her own payments had not 
been ended.  Finally, the appellant testified that to repay 
the $23,390.00 in question would now result in a financial 
hardship to her and her family, and she believed it was 
unfair to be placed in this situation after she did 
everything she knew to ensure that she was in receipt of the 
correct amount of benefits.  See Transcript. 

Notwithstanding the finding of the RO concerning bad faith, 
the Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the VA when it is 
determined that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be established that the obligor was not 
guilty of bad faith, fraud, or misrepresentation in the 
creation of the overpayment.  See 38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.963(a).  Bad faith generally is an unfair or 
deceptive dealing by one who seeks to gain at another's 
expense; there need not be an actual fraudulent intent, but 
merely an intent to seek an unfair advantage with knowledge 
of the likely consequences, and a subsequent loss to the 
Government.  See 38 C.F.R. § 1.965(b)(2).  Therefore, the 
Board must consider whether bad faith on the part of the 
appellant led to the overpayment at issue.

Based on a review of the evidence and the appellant's 
testimony at the August 2001 hearing, the Board finds that 
there is absolutely no evidence whatsoever to indicate fraud, 
misrepresentation, or bad faith on the part of the appellant.  
There is no evidence to suggest that the appellant had a 
conscious intent to deceive or to seek an unfair advantage 
over the government.  Indeed, the evidence suggests just the 
opposite; that the appellant contacted the VA soon after her 
remarriage in order to have her benefits terminated.  As 
such, there is no legal bar to the benefit sought on appeal.  
38 C.F.R. § 1.963.  

The sole question that remains to be answered is whether it 
would be against equity and good conscience for the VA to 
require repayment of the remaining indebtedness.  

The relevant regulations state that there shall be no 
recovery of an indebtedness under laws administered by the VA 
when it is determined that such recovery would be against 
equity and good conscience.  See 38 U.S.C.A. § 5302(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a).  In making such a decision, consideration 
will be given to such things as the relative fault of the 
debtor vis-à-vis the VA, whether collection of the debt would 
deprive the debtor of life's basic necessities, whether 
withholding all or part of the appellant's monetary benefits 
by way of recoupment would nullify the objective for which 
such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA benefits resulted in 
her relinquishment of a valuable right or her incurrence of a 
legal obligation.  Id. 

After careful consideration of the appellant's contentions 
and the evidence, the Board finds that it would be against 
equity and good conscience to require the appellant to repay 
her debt, and that therefore a waiver of the overpayment in 
question is warranted.  The Board notes that the creation of 
the debt appears to be entirely or almost entirely the fault 
of the VA.  Although there was no record of correspondence or 
conversations with the RO regarding termination of the 
benefits placed in the claims folder prior to March 1999, 
evidence submitted since that time shows that the appellant 
contacted the RO by either letter or telephone on at least 
seven occasions between August 1997 and March 1999 before 
action was taken to terminate her benefits.  Her testimony 
concerning why she was unclear as to whether or not she was 
entitled to the money she continued to receive is very 
credible.  Furthermore, the evidence shows that the 
appellant's family income exceeds expenses by only $18 each 
month.  Therefore, there is a possibility that requiring 
repayment of this debt could deprive the appellant of some of 
life's basic necessities.  Waiver of the debt will result in 
a financial gain to the appellant to which she is not 
entitled, and there is no evidence that the appellant 
relinquished any rights or incurred any legal obligations as 
a result of the VA benefits.  However, the Board finds that 
the high degree of fault on the part of the VA and the 
possibility that repayment of the debt could result in 
financial hardship outweighs any considerations regarding 
unjust enrichment.  Therefore, the criteria for entitlement 
to waiver of the appellant's debt have been met. 


ORDER

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation benefits in the amount 
of $23, 390.00 is granted.



		
	JOHN E. ORMOND
	Member, Board of Veterans' Appeals



 

